           Case 19-23923-GLT      Doc 52-1 Filed 01/08/20 Entered 01/08/20 18:01:37                 Desc
                                          Exhibit A Page 1 of 1

Ryan Cooney

From:                           Ryan Cooney
Sent                            Wednesday, January 8, 2020 2:36 PM
To:                             Ryan Cooney
Subject:                        FW: DPSO1 9D0267_Applicant_pdf_3261 061 7.pdf




From: Chad Skena [mailto:chad.skena@comcast.net]
Sent: Wednesday, January 8, 2020 1:50 PM
To: Ryan Cooncy <rcooney@lampllaw.com>
Cc: Robert Lampi <rlampl@lampllaw.com>; ghdmbm-Iawnet; yakub.mahomed@gmail.com
Subject: Re: DP5019D0267_Applicant_pdf_32610617.pdf

I submitted all signed applications and made a request to issue and bind effective today. It will be done today
just waiting on the proof. We have binding authority up to 10 million so we are good.

Chad

Skena Insurance Agency
4099 William Penn Hwy Suite 704
Monroeville, Pa 15146
412-373-9940
www.autoinsurancecornpare.com




                                               EXHIBIT A
